DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 99-117 in the reply filed on December 14, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim is vague and indefinite in the use of the phrase "derivatives."  It is unclear if the molecules are undergoing any kind of chemical modification as implied by the recitation of "derivative."  Since it is unclear how the molecules are to be derived as referred to in the claims, there is no way for the person of skill in the art to ascribe a discrete and identifiable definition to said phrase.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 99-100, 104, 106, 108-109, 112-113, and 115-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dassi et al.
	The claims are drawn to a method for treating an oral condition in a subject in need thereof, said method comprising (i) administering an effective amount of a composition comprising at least one probiotic microorganism to the subject; (ii) changing one or more of the following in an oral cavity of the subject compared to an untreated subject:  (a) increasing a number of beneficial bacteria by at least one order of magnitude, or (b) normalizing the saliva pH to a range between 6.2-7.4; and (iii) decreasing a number of pathogenic bacteria by at least one order of magnitude in the oral cavity of the subject compared to an untreated subject.
	Dassi et al (Scientific Reports  8:10476, pp 1-8, 2018) disclose of the administration of commercial probiotics and yogurt to the oral cavity.  (See abstract).  Dassi et al disclose of increasing the amount of Lactobacillus by at least one order of magnitude.  (See Figure 3).  Dassi et al further disclose of decreasing the number of pathogenic bacteria (Prevotella) by at least one order of magnitude.  (See Figure 1B).
	Accordingly, Dassi et al disclose of each and every limitation of the instantly filed claims.
(s) 99-100, 104, 106, 108-109, 112-113, and 115-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zacharia.
	The claims are drawn to a method for treating an oral condition in a subject in need thereof, said method comprising (i) administering an effective amount of a composition comprising at least one probiotic microorganism to the subject; (ii) changing one or more of the following in an oral cavity of the subject compared to an untreated subject:  (a) increasing a number of beneficial bacteria by at least one order of magnitude, or (b) normalizing the saliva pH to a range between 6.2-7.4; and (iii) decreasing a number of pathogenic bacteria by at least one order of magnitude in the oral cavity of the subject compared to an untreated subject.
	Zacharia (US Publication 2012/0294839) disclose of the administration of  probiotic microorganisms to the oral cavity for treatment.  (See paragraph 0044; claims).  Zacharia disclose of decreasing the number of pathogenic bacteria within the oral cavity.  (See paragraph 0044)
	As the administration of probiotic microorganisms to the oral cavity will inherently increase the number of beneficial bacteria within the oral cavity, combined with the demonstration of the reduction of pathogenic bacteria within the oral cavity, Zacharia disclose of each and every limitation of the instantly filed claims.

4.	Claim(s) 99-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boileau et al.
	The claims are drawn to a method for treating an oral condition in a subject in need thereof, said method comprising (i) administering an effective amount of a 
	Boileau et al (US Publication 2005/0175598) disclose of the administration of  probiotics to the oral cavity for treatment.  (See abstract, claims).  Boileau et al further disclose of administering between 1 x 104 to 1 x 1012 CFU.  (See paragraph 0070).  Boileau et al further disclose of administering prebiotics in combination with the composition.  (See paragraph 0075).  Boileau et al further disclose of administering zinc (VSC-releasing enzyme inhibitor) in combination with the composition.  (See paragraph 0079).
Products of identical chemical compositions cannot have mutually exclusive properties. A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition to the oral cavity, (probiotic in an amount of from about 109 to 1011 CFU) the properties applicant discloses and/or claims (increasing a number of beneficial bacteria; decreasing a number of pathogenic bacteria) are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Accordingly, Boileau et al disclose of each and every limitation of the instantly filed claims.


5.	Claim(s) 99-117 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roughead et al.
	The claims are drawn to a method for treating an oral condition in a subject in need thereof, said method comprising (i) administering an effective amount of a composition comprising at least one probiotic microorganism to the subject; (ii) changing one or more of the following in an oral cavity of the subject compared to an untreated subject:  (a) increasing a number of beneficial bacteria by at least one order of magnitude, or (b) normalizing the saliva pH to a range between 6.2-7.4; and (iii) decreasing a number of pathogenic bacteria by at least one order of magnitude in the oral cavity of the subject compared to an untreated subject.
	Roughead (WO 2010/077795) disclose of the administration of  probiotics to the oral cavity for treatment.  (See abstract, claims).  Roughead et al further disclose of administering greater than 10000 CFU.  (See Examples 1-3).  Roughead et al further disclose of administering prebiotics in combination with the composition.  (See page 13).  Roughead et al further disclose of administering zinc (VSC-releasing enzyme inhibitor) in combination with the composition.  (See page 12).  Roughead et al further disclose that the administered composition results in reduction of gram negative bacilli and an increase in the presence of normal flora.  (See page 7).
Products of identical chemical compositions cannot have mutually exclusive properties. A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition to the oral cavity (probiotic) the properties applicant discloses and/or claims (increasing a number of beneficial bacteria; 
It is noted that Roughead et al do not teach of the administration of about 109 to about 1011 CFU.  However, as Roughead et al has characterized the result of administering probiotics (>10000 CFU) to the oral cavity as both increasing normal flora and inhibiting pathogenic flora, it would have been obvious to one of ordinary skill in the art to determine an optimal dosage to achieve this effect.  As set forth in In re Boesch, 617, F.2d 272, 276, 205 USPQ 215, 219, (CCPA 1980), it is normally within the skill in the art to optimize a result effective variable.
	Accordingly, Roughead et al disclose of each and every limitation of the instantly filed claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 15, 2022